John Hancock Greater China Opportunities Fund (the fund) Supplement dated 10-1-09 to the current Prospectus Under the section of the Prospectus entitled Whos who  Investment adviser  Management fee, the discussion of the funds management fee schedule is modified by the following: Effective as of October 1, 2009, the fund pays John Hancock Advisers, LLC a management fee stated as an annual percentage of the funds net assets determined in accordance with the following schedule, and that rate is applied to the average daily net assets of the fund: Average Daily Net Assets Annual Rate First $1 billion 1.000% Next $1 billion 0.950% Excess over $2 billion 0.900% You should read this Supplement in conjunction with the Prospectus and retain it for your future reference. John Hancock Greater China Opportunities Fund (the Fund) Supplement dated 10-1-09 to the current Statement of Additional Information (the SAI) Under the section of the SAI entitled Investment Advisory and Other Services, the discussion of the Funds management fee schedule is modified by the following: Effective as of October 1, 2009, the Fund pays John Hancock Advisers, LLC a management fee daily based on a stated annual percentage of the Funds average daily net assets determined in accordance with the following schedule: Average Daily Net Assets Annual Rate First $1 billion 1.000% Next $1 billion 0.950% Excess over $2 billion 0.900% You should read this Supplement in conjunction with the SAI and retain it for your future reference.
